PER CURIAM.
This is an appeal by the State of Florida from an order dismissing an information charging defendant with burglary. The trial court granted the motion to dismiss because the information failed to allege intent to commit a specific offense. The necessity of pleading a specific offense in the information was considered by the Florida Supreme Court recently in State v. Waters, 436 So.2d 66 (Fla.1983). There the supreme court held that it was not necessary to specify the offense to be committed. The Waters decision requires that we reverse the order of the trial court. Of course, the trial court did not have the Waters opinion before it at the time of the ruling herein.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
LETTS, DOWNEY and BERANEK, JJ., concur.